DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.
 
Claims Status
	Applicant’s amendments filed on 07/13/2021 have been entered. Claims 1-5,7,11,14-15,18-19,21-22 and 29-32 are pending. Claims 6, 10, 25 and 27 have been canceled. 

REASONS FOR ALLOWANCE
Claims 1-5,7,11,14-15,18-19,21-22 and 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious the following limitations when the claim is taken as a whole: “…(v) deriving the mean arterial pressure as a function of the amplitude normalized area and heart rate according to the equation: log(MAP) = b + a1 log(A) + a2 log(HR) wherein MAP is the mean arterial pressure, A is the amplitude-normalized area, HR is the heart rate, and a1, a2, and b are predetermined constants.” of independent Claim 1 and analogous limitation of independent claims 14 and 18.

Dependent claims 2-5,7,11, 15,19,21-22 and 29-32  are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/AMAL ALY FARAG/Examiner, Art Unit 3793          

/JONATHAN CWERN/Primary Examiner, Art Unit 3793